DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on December 23rd, 2021, amended claims are 1-6, and new claim 7 is entered. 
Response to Arguments
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) in Claim 3 has been fully considered. The rejections are withdrawn in view of the amendment.
Applicant’s arguments, filed on December 23rd, 2021, with respect to the rejection of claims 1-6 under 35 U.S.C. 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
At Pg. 5 of the Reply, Applicant argues that Yuen does not disclose or suggest “measure at least one of an activity of the subject or a number of steps of the subject based on the signal representing the movement of the subject”. Examiner respectfully disagrees. Yuen discloses measuring at least one of an activity amount of the subject or a number of steps (For its part, the portable activity-tracking device accumulates “local” step-count and elevation data from on-board sensors (e.g., accelerometer and altimeter, respectively) as shown at 279; Column 6 Lines 13-16) of the subject based on the signal representing the movement of the subject (accumulate, based on the signals generated by the one or more sensors, a count of steps taken by the individual as the individual proceeds by foot along a route; Claim 11).

(Block S110 can further combine location, calendar, and/or other related event data collected through the user's mobile computing device and/or wearable device with a record or activity events collected over a period of time to form a (virtual) map of user behaviors over time and/or over various locations and then filter these activity events according one or more selected time bases (e.g., weekdays, weekends, Mondays and Tuesdays, or the first week of every month). Block S110 can then identify groups of activity events of similar types, occurring in the same or similar locations (e.g., with a threshold ground distance), occurring within a threshold period of time after the user's presence in the same or similar location, occurring (e.g., starting, ending) within a (static or dynamic) threshold time, and or corresponding to the same or similar durations within a (static or threshold) time range. Block S110 can thus correlate each groups or “clusters” containing more than a minimum or threshold of number activity events with a behavioral pattern. Block S110 can also set or adjust location tolerances, start times tolerances, duration tolerances, etc. to achieve a target number of activity events in a group and then implement methods or techniques described above to calculate a probably that future repetition of the activity type of the group by the user and fulfilling parameters of the group may be substantially random; [0046]), the staying place being a place at which the subject stays (common location anchor (e.g., the user’s home); [0075]; Examiner’s Note: a place at which the subject stays can be any location that the subject stays, since the length of time that the subject stays in that location is not specified).  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al (U.S. Patent No. 10,132,645; previously cited) in view of Hu et al (U.S. Patent Publication No. 2016/0007912; previously cited). 
Regarding Claim 1, Yuen discloses an apparatus (activity-tracking device 101; activity monitoring device; Claim 11) comprising processing circuitry (processing circuitry; Claim 11) coupled to a memory (Column 2 Lines 47-65), the processing circuitry configured to: 
acquire a signal representing a movement of a subject 5from a sensor that detects the movement of the subject (one or more sensors to generate signals indicative of motion of an individual bearing the activity monitoring device; Claim 11); 
measure at least one of an activity amount of the subject or a number of steps (For its part, the portable activity-tracking device accumulates “local” step-count and elevation data from on-board sensors (e.g., accelerometer and altimeter, respectively) as shown at 279; Column 6 Lines 13-16) of the subject based on the signal representing the movement of the subject (accumulate, based on the signals generated by the one or more sensors, a count of steps taken by the individual as the individual proceeds by foot along a route; Claim 11); and 
estimate a situation of the subject (activity being tracked (e.g., walking, running, climbing, riding, swimming, rowing, etc.), which may be explicitly signaled by user input or detected by the collective sensors of the collaborating devices; Column 3 Lines 54-58) staying or moving (FIG. 10 illustrates an exemplary event loop that may be executed within the portable activity-tracking device during an activity tracking interval. That is, following an activity-start indication (420)…if the portable activity-tracking device determines that the activity has paused at 429 (e.g., based on local and/or remote sensor data and/or user-input), the device may update an internally maintained operating mode to reflect the pause event…(switching back from activity-pause mode to activity-tracking mode); Column 8 Lines 23-49) 10with respect to at least one place based on a pattern of variation (Column 6 Line 66 – Column 7 Line 40; Figure 6) and a current date and time (The activity-tracking app then interacts with the smartphone OS to request GPS-based position tracking (i.e., regular or intermittent logging of “GPS fix” data, with each such positional fix including, for example and without limitation, a GPS location and time stamp) and wireless transmission of acquired positioning data to activity-tracking device 101; Column 3 Lines 38-43).  
Yuen fails to disclose the variation concerning at least one of the activity amount or the number of steps.
In a similar field of technology, Hu discloses a health monitor wherein the variation concerning at least one of the activity amount or the number of steps (7. Deviation; [0055-0058]; Figures 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the variation teachings of Hu into those of Yuen in order to detect deviations from behavioral patterns of a user over time to support the user in building and sustaining a positive behavioral pattern and/or weakening a negative behavioral pattern (Hu [0056]).
(activity being tracked (e.g., walking, running, climbing, riding, swimming, rowing, etc.), which may be explicitly signaled by user input or detected by the collective sensors of the collaborating devices; Column 3 Lines 54-58), as the situation of the subject staying or moving with respect to the at least one place, that the subject is moving to the at least one place and that the subject is staying at the at least one place (FIG. 10 illustrates an exemplary event loop that may be executed within the portable activity-tracking device during an activity tracking interval. That is, following an activity-start indication (420)…if the portable activity-tracking device determines that the activity has paused at 429 (e.g., based on local and/or remote sensor data and/or user-input), the device may update an internally maintained operating mode to reflect the pause event…(switching back from activity-pause mode to activity-tracking mode); Column 8 Lines 23-49), based on the pattern of variation (Column 6 Line 66 – Column 7 Line 40; Figure 6) 20and the current date and time (The activity-tracking app then interacts with the smartphone OS to request GPS-based position tracking (i.e., regular or intermittent logging of “GPS fix” data, with each such positional fix including, for example and without limitation, a GPS location and time stamp) and wireless transmission of acquired positioning data to activity-tracking device 101; Column 3 Lines 38-43).  
Yuen fails to disclose the variation concerning at least one of the activity amount per unit time or the number of steps per unit time.
In a similar field of technology, Hu discloses a health monitor wherein the variation concerning at least one of the activity amount per unit time or the number of steps per unit time (7. Deviation; [0055-0058]; Figures 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the variation teachings of Hu into those of Yuen in order to detect (Hu [0056]).

Regarding Claim 3, Yuen fails to disclose wherein the processing circuitry is further configured to: 25acquire life pattern data including a scheduled staying time zone related to at least one place at which the subject stays, the life pattern data being registered in the memory, the life pattern data being a standard of behavior of the subject, and- 69 - estimate a staying place with reference to the life pattern data in a case where it is estimated that the subject is staying, the staying place being a place at which the subject stays.  
In a similar field of technology, Hu discloses a health monitor wherein the processing circuitry is further configured to: 25acquire life pattern data including a scheduled staying time zone related to at least one place at which the subject stays (Block S110 of the method recites detecting a behavioral pattern of a user from a record of activity events—of a particular activity type—performed by the user during a first time period. Generally, Block S110 implements a pattern engine to extrapolate a behavioral pattern (e.g., a “macro habit”) from user motion, location, and/or related event data collected over a relatively long period of time (e.g., one or two weeks) from a wearable device worn by the user and/or from a mobile computing device carried by the user. Block S110 can extrapolate from these data a behavioral pattern pertaining to a particular type of behavior elected by the user for adoption or reinforcement. For example, Block S110 can match a behavioral pattern extrapolated from these user data with a walking-, exercising-, sleeping-, or working-related behavior elected for adoption by the user. Block S110 can also identify various behavioral patterns of the same, similar, or dissimilar types, such as three most-likely or most-valuable user behavioral patterns, as described below, and then pass any one or more of these three behavioral patterns to subsequent blocks of the method to trigger recommendations for building and/or maintaining related habits; [0041]), the life ([0019], [0105]), the life pattern data being a standard of behavior of the subject ([0043-0044]), and- 69 - estimate a staying place with reference to the life pattern data in a case where it is estimated that the subject is staying  (Block S110 can further combine location, calendar, and/or other related event data collected through the user's mobile computing device and/or wearable device with a record or activity events collected over a period of time to form a (virtual) map of user behaviors over time and/or over various locations and then filter these activity events according one or more selected time bases (e.g., weekdays, weekends, Mondays and Tuesdays, or the first week of every month). Block S110 can then identify groups of activity events of similar types, occurring in the same or similar locations (e.g., with a threshold ground distance), occurring within a threshold period of time after the user's presence in the same or similar location, occurring (e.g., starting, ending) within a (static or dynamic) threshold time, and or corresponding to the same or similar durations within a (static or threshold) time range. Block S110 can thus correlate each groups or “clusters” containing more than a minimum or threshold of number activity events with a behavioral pattern. Block S110 can also set or adjust location tolerances, start times tolerances, duration tolerances, etc. to achieve a target number of activity events in a group and then implement methods or techniques described above to calculate a probably that future repetition of the activity type of the group by the user and fulfilling parameters of the group may be substantially random; [0046]), the staying place being a place at which the subject stays (common location anchor (e.g., the user’s home); [0075]; Examiner’s Note: a place at which the subject stays can be any location that the subject stays, since the length of time that the subject stays in that location is not specified).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the life pattern teachings of Hu into those of Yuen in order to detect behavioral patterns of a user over time to support the user in building and sustaining a positive behavioral pattern and/or weakening a negative behavioral pattern (Hu [0015]).

Hu5Hu discloses wherein the processing circuitry is further configured to: acquire designation information including a designated place and a past staying date and time range at the designated place (Block S110 can also manipulate location tolerances, start times tolerances, duration tolerances, weather-related parameters, leading event detection, etc. to set location, weather, calendar, and/or other related triggers for delivery prompts related to the behavioral pattern to the user. For example, Block S110 can determine that the user walks 9±3 minutes between 2 PM and 2:15 PM on weekdays on which the user enters his workspace by 10 AM but does not complete this walking event on weekdays on which he arrives at work after 10 AM, and Block S110 can thus tag this walking-based behavioral pattern with a location and an event (e.g., arrival at a particular location on or before a particular time) that must be satisfied to trigger delivery of a related notification to the user. In another example, Block S110 can determine that the user walks 15±4 minutes when the user nears a particular location, such as a grocery store, and Block S110 can thus tag this behavioral pattern with a particular location and a threshold range from the particular location that must be occupied by the user (e.g., the user's mobile computing device) in order to trigger delivery of a related notification to the user; [0047]), the designated place being based on designation by the subject (3.5 Manual Data; [0033-0036]; a common location anchor (e.g., the user's home); [0075]); and 10create an estimation condition used for estimating that the subject is staying at the designated place based on at least one of (In this implementation, Block S110 can plot points corresponding to activity events in the activity bucket onto the graph that represents additional dimensions of activity events, such as locations coincident an activity event, an intensity of an activity event, distance traversed during an activity event, quality an activity event, etc. In particular, Block S110 can (virtually, mathematically) manipulate a graph including additional (e.g., a third, a fourth, a fifth) axes label according to additional dimensions of the activity events within the bucket. For example, for a bucket that further includes locations coincident activity events contained therein, Block S110 can plot the activity events on a graph further including a third (e.g., Z-) axis representing location (e.g., distance from an anchor point); similarly, Block S110 can plot the activity events on a graph further including a third (e.g., Z-) axis representation longitudinal location (e.g., longitudinal distance from an anchor point) and including a fourth (e.g., R-) axis representation latitudinal location (e.g., latitudinal distance from an anchor point). Block S110 can thus implement methods or techniques as described above to determine a mathematical “location distance” between the first and second activity events based on a physical distance between a geospatial location (e.g., GPS coordinates) associated with the first activity event and a geospatial location associated with the second activity event. In one example, when plotting the first activity event in the activity bucket onto the graph, Block S110 converts a location of initiation of the first activity event into a distance (e.g., feet, miles) from a common location anchor (e.g., the user's home) and labels this distance as d1. Block S110 also converts a time of initiation of the second activity event into a distance from the common location anchor and labels this distance as d2. (Block S110 can also scale d1 and d2 as described above.) Block S110 subsequently determines a “location distance” between the first and second activity events by calculating a difference between d1 and d2 and labels this DC; [0075]), and 15estimate that the subject is staying at the designated place by referring to the estimation condition (In the foregoing example, Block S102 can thus retrieve, from a database, a record of activity events further specifying a location coincident performance of each activity event, in the record of activity events, by the user, and Block S110 can select a subgroup of activity events corresponding to locations within a threshold distance of a location corresponding to at least one other activity event within the subgroup of activity events to identify a cluster of activity events indicative of a behavioral pattern. From the cluster of activity events, Block S110 can identify a particular geographic location associated with the activity events of the particular activity type represented by the cluster. Block S140 can then set a threshold distance from the particular geographic location for activity events of the particular activity type for the user; and Block S160 can communicate a notification (e.g., a notification of the first type) to the user via the user's mobile computing device based on presence of the computing device within the threshold distance of the particular geographic location when other conditions of the cluster are met, such as an early bound on the activity event is detected or approaching on a day fulfilling time-based filter applied to the record of activity events in Block S110; [0076]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the life pattern teachings of Hu into those of Yuen in order to detect behavioral patterns of a user over time to support the user in building and sustaining a positive behavioral pattern and/or weakening a negative behavioral pattern (Hu [0015]).

Regarding Claim 5, Yuen discloses a method (A method of operation within an activity monitoring device; Claim 1) comprising: 
acquiring a signal representing a movement of a 20subject from a sensor that detects the movement of the subject (For its part, the portable activity-tracking device accumulates “local” step-count and elevation data from on-board sensors (e.g., accelerometer and altimeter, respectively) as shown at 279; Column 6 Lines 13-16); 
(accumulating the step count based on signals from one or more sensors of the activity monitoring device comprises accumulating the step count based at least in part on a signal from accelerometer; Claim 2); and 
25estimating a situation of the subject (activity being tracked (e.g., walking, running, climbing, riding, swimming, rowing, etc.), which may be explicitly signaled by user input or detected by the collective sensors of the collaborating devices; Column 3 Lines 54-58) staying or moving (FIG. 10 illustrates an exemplary event loop that may be executed within the portable activity-tracking device during an activity tracking interval. That is, following an activity-start indication (420)…if the portable activity-tracking device determines that the activity has paused at 429 (e.g., based on local and/or remote sensor data and/or user-input), the device may update an internally maintained operating mode to reflect the pause event…(switching back from activity-pause mode to activity-tracking mode); Column 8 Lines 23-49) 10with respect to at least one place based on a pattern of variation (Column 6 Line 66 – Column 7 Line 40; Figure 6) and a current date and time (The activity-tracking app then interacts with the smartphone OS to request GPS-based position tracking (i.e., regular or intermittent logging of “GPS fix” data, with each such positional fix including, for example and without limitation, a GPS location and time stamp) and wireless transmission of acquired positioning data to activity-tracking device 101; Column 3 Lines 38-43).  
Yuen fails to disclose the variation concerning at least one of the activity amount or the number of steps.
In a similar field of technology, Hu discloses a health monitor wherein the variation concerning at least one of the activity amount or the number of steps (7. Deviation; [0055-0058]; Figures 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the variation teachings of Hu into those of Yuen in order to detect (Hu [0056]).

Regarding Claim 6, Yuen discloses a non-transitory computer readable medium storing a computer program which is executed by a computer (wherein the processing circuitry comprises memory having program code stored therein and one or more processors to execute the program code; Claim 21; Column 10 Line 18 – Column 11 Line 12) to provide 5the steps of: 
acquiring a signal representing a movement of a subject 5from a sensor that detects the movement of the subject (one or more sensors to generate signals indicative of motion of an individual bearing the activity monitoring device; Claim 11); 
measuring at least one of an activity amount of the subject or a number of steps (For its part, the portable activity-tracking device accumulates “local” step-count and elevation data from on-board sensors (e.g., accelerometer and altimeter, respectively) as shown at 279; Column 6 Lines 13-16) of the subject based on the signal representing the movement of the subject (accumulate, based on the signals generated by the one or more sensors, a count of steps taken by the individual as the individual proceeds by foot along a route; Claim 11); and 
25estimating a situation of the subject (activity being tracked (e.g., walking, running, climbing, riding, swimming, rowing, etc.), which may be explicitly signaled by user input or detected by the collective sensors of the collaborating devices; Column 3 Lines 54-58) staying or moving (FIG. 10 illustrates an exemplary event loop that may be executed within the portable activity-tracking device during an activity tracking interval. That is, following an activity-start indication (420)…if the portable activity-tracking device determines that the activity has paused at 429 (e.g., based on local and/or remote sensor data and/or user-input), the device may update an internally maintained operating mode to reflect the pause event…(switching back from activity-pause mode to activity-tracking mode); Column 8 Lines 23-49) 10with respect to at least one place based on a pattern of variation (Column 6 Line 66 – Column 7 Line 40; Figure 6) and a current date and time (The activity-tracking app then interacts with the smartphone OS to request GPS-based position tracking (i.e., regular or intermittent logging of “GPS fix” data, with each such positional fix including, for example and without limitation, a GPS location and time stamp) and wireless transmission of acquired positioning data to activity-tracking device 101; Column 3 Lines 38-43).  
Yuen fails to disclose the variation concerning at least one of the activity amount or the number of steps.
In a similar field of technology, Hu discloses a health monitor wherein the variation concerning at least one of the activity amount or the number of steps (7. Deviation; [0055-0058]; Figures 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the variation teachings of Hu into those of Yuen in order to detect deviations from behavioral patterns of a user over time to support the user in building and sustaining a positive behavioral pattern and/or weakening a negative behavioral pattern (Hu [0056]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen and Hu as applied to claim 1 above, and further in view of Noh et al (U.S. Patent No. 10,045,700).
Regarding Claim 7, Yuen discloses storing the situation (memory 503) in association with the date and time (The activity-tracking app then interacts with the smartphone OS to request GPS-based position tracking (i.e., regular or intermittent logging of “GPS fix” data, with each such positional fix including, for example and without limitation, a GPS location and time stamp) and wireless transmission of acquired positioning data to activity-tracking device 101; Column 3 Lines 38-43).  .
Yuen and Hu fail to disclose wherein the processing circuitry is further configured to: output an instruction signal for instructing the subject to perform support for blood pressure measurement.
(When the wearable device 710 determines that a level of accuracy of the blood pressure estimation model has greatly decreased due to a large amount of time elapsing since a previous calibration or a rapidly changing external situation, the wearable device 710 outputs a message requesting the user to measure a blood pressure value using a cuff and input the measured blood pressure value to the wearable device 710; Column 14 Lines 6-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the blood pressure teachings of Noh into those of Yuen and Hu in order to ensure the accuracy of the blood pressure readings amidst a rapidly changing external situation (Noh Column 14 Lines 6-13).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791